Rose, J.
This is a suit to foreclose a mortgage on a residence lot *539facing on Hanscom Park in the city of Omaha. The property was sold under an order of sale issued pursuant to a decree of foreclosure in the district court for Douglas county. From a judgment confirming the sale, defendants appealed.
The appeal presents a single question which was distinctly stated in the brief and orally at the bar — the price for which the mortgaged property was sold at the sheriff’s sale was so grossly disproportionate to value as to be unconscionable in a court of equity.
The mortgage was given to secure a debt of $6,000 and the unpaid interest was $732, total — $6,732, April 8, 1935. Under an order of sale the sheriff sold the mortgaged property to Molly Bruno for $3,450, October 27, 1936. Upon motion to confirm the sale, the district court heard the issue of value on affidavits, one of which fixed the value at the time of the sale as follows: Lot, $3,000, improvements, $5,000, total — $8,000. There is nothing in the record to contradict or vary this evidence of value in any respect. The undisputed evidence therefore is that the mortgaged property was sold at the judicial sale for less than half its value. Confirmation on that basis followed. In a court of equity the sale price was so low as to be clearly unconscionable on the face of the record. The sale and confirmation are therefore reversed and the cause remanded for further proceedings.
Reversed.